Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS paragraph

	The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.  16/638,771 hereinafter “Hulten 771” (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations as seen in the current application, as detailed below.

	Regarding claim 1 Hulten 771 recites the limitations:

	A method for controlling vehicle lane holding for a vehicle comprising an electric power assisted steering by means of a steering system with a steering assistance actuator (“A method for controlling vehicle lane holding for a vehicle (480) comprising an electric power assisted steering by means of a steering system (100) with a steering assistance actuator” Hulten 771 clm 1 ) and one or more controllable vehicle state actuators and comprising an (“and one or more controllable vehicle state actuators and comprising an on-board vision system, incorporating the steps of:” Hulten 771 clm 1) on-board vision system, incorporating the steps of: - measurement, with the aid of the on-board vision system, using one or more sensors of at least one vehicle position input signal representing one or more vehicle states, (“ - measurement, with the aid of the on-board vision system, using one or more sensors (410) of 10at least one vehicle position input signal representing one or more vehicle states,” Hulten 771 clm 1) - determination, in a relative vehicle position calculation function or means, from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of a lane curvature and/or a lane curvature derivative, (“- determination, in a relative vehicle position calculation function or means (420), from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of, but not limited to, a vehicle lateral lane position, a vehicle heading angle, a lane curvature and/or a lane curvature derivative,” Hulten 771 clm 1) - calculation, in the relative vehicle position calculation function or means, of a target lateral state vector consisting of one or more of the following target values; a target yaw and/or lateral vehicle state and a derivative of said target yaw and/or lateral vehicle state, (“- calculation, in the relative vehicle position calculation function or means (420), of a target positioning vector consisting of one or more of the following target values; a target lateral position, a target heading angle, a target curvature and a target curvature derivative,” Hulten 771 clm 1) - measurement of at least one steering input signal with the aid of a sensor, (“- measurement of at least one steering input signal with the aid of a sensor,” Hulten 771 clm 1) - determination in a driver torque calculation function or means, from said one or more measured steering input signals, of a torque value applied by the driver via a steering wheel, wherein method further comprises the steps of: (“- determination in a driver torque calculation function or means (440), from said one or more 20measured steering input signals, of a torque value applied by the driver via a steering wheel (120), characterized in that method further comprises the steps of:” Hulten 771 clm 1) - transformation, in a target relative vehicle state calculation means or function, of said torque value applied by the driver to a, relative to the afore-mentioned target lateral state vector, target delta lateral state vector, consisting of one or more of the following target delta values; a target delta yaw and/or lateral vehicle state and a derivative of said target delta yaw and/or lateral vehicle state, (“ - transformation, in a target relative vehicle state calculation means or function (450), of said 25torque value applied by the driver to, a relative to the afore-mentioned target positioning vector, target delta positioning vector,” Hulten 771 clm 1)- adding said target lateral state vector and said target delta lateral state vector together, (“- adding (460) said target positioning vector and said target delta positioning vector together,” Hulten 771 clm 1) - using a from the addition (460) resulting mixed control target lateral state vector as reference signal to one or more controllers for the control of the one or more vehicle state actuators. (“- using a from the addition (460) resulting mixed control target positioning vector as reference signal to one or more controllers for the control (470) of the one or more vehicle state actuators.” Hulten 771 clm 1). 

	Regarding claim 17 Hulten 771 discloses:

	A system for controlling vehicle lane holding for a vehicle comprising an electric power assisted steering by means of a steering system with a steering assistance actuator (“A method for controlling vehicle lane holding for a vehicle (480) comprising an electric power assisted steering by means of a steering system (100) with a steering assistance actuator” Hulten 771 clm 1 ) and one or more controllable vehicle state actuators and comprising an (“and one or more controllable vehicle state actuators and comprising an on-board vision system, incorporating the steps of:” Hulten 771 clm 1) on-board vision system, comprising-means the steps of: - measurement, with the aid of the on-board vision system, using one or more sensors of at least one vehicle position input signal representing one or more vehicle states, (“ - measurement, with the aid of the on-board vision system, using one or more sensors (410) of 10at least one vehicle position input signal representing one or more vehicle states,” Hulten 771 clm 1) - a relative vehicle position calculation function or means adapted for determination, from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of a lane curvature and/or a lane curvature derivative, (“- determination, in a relative vehicle position calculation function or means (420), from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of, but not limited to, a vehicle lateral lane position, a vehicle heading angle, a lane curvature and/or a lane curvature derivative,” Hulten 771 clm 1) - and for calculation, of a target lateral state vector consisting of one or more of the following target values; a target yaw and/or lateral vehicle state and a derivative of said target yaw and/or lateral vehicle state, (“- calculation, in the relative vehicle position calculation function or means (420), of a target positioning vector consisting of one or more of the following target values; a target lateral position, a target heading angle, a target curvature and a target curvature derivative,” Hulten 771 clm 1) - means for measurement of at least one steering input signal with the aid of a sensor, (“- measurement of at least one steering input signal with the aid of a sensor,” Hulten 771 clm 1) - driver torque calculation function or means for, from said one or more measured steering input signals, determination of a torque value applied by the driver via a steering wheel, wherein it further comprises (“- determination in a driver torque calculation function or means (440), from said one or more 20measured steering input signals, of a torque value applied by the driver via a steering wheel (120), characterized in that method further comprises the steps of:” Hulten 771 clm 1) - a target relative vehicle state calculation means or function for transformation of said torque value applied by the driver to a, relative to the afore-mentioned target lateral state vector, target delta lateral state vector, consisting of one or more of the following target delta values; a target delta yaw and/or lateral vehicle state and a derivative of said target delta yaw and/or lateral vehicle state, (“ - transformation, in a target relative vehicle state calculation means or function (450), of said 25torque value applied by the driver to, a relative to the afore-mentioned target positioning vector, target delta positioning vector,” Hulten 771 clm 1)- addition means for adding said target lateral state vector and said target delta lateral state vector together, (“- adding (460) said target positioning vector and said target delta positioning vector together,” Hulten 771 clm 1) - vehicle state control means using a from the addition resulting mixed control target lateral state vector as reference signal to one or more controllers for the controlling of the one or more vehicle state actuators. (“- using a from the addition (460) resulting mixed control target positioning vector as reference signal to one or more controllers for the control (470) of the one or more vehicle state actuators.” Hulten 771 clm 1). 

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections

	Claims 1, 4, and 17 are objected to because of the following informalities.

	Claim 1 recites the limitation “wherein method further comprises the steps of” in line 18-19 and is suggested to instead read “wherein the method further comprises the steps of”  Appropriate correction is required.

	Additionally, claim 1 recites the limitation “of said torque value applied by the driver to a, relative to the afore-mentioned target lateral state vector,” in line 21 and is suggested to instead read “of said torque value applied by the driver, relative to the afore-mentioned target lateral state vector, the target delta lateral”. Appropriate correction is required. 
	
	Additionally, claim 1 recites the limitation “using a from the addition resulting mixed control target lateral state vector” in the line 27 and is suggested to instead read “using a resulting mixed control target lateral state vector from the addition”. Appropriate correction is required. 

Claim 4 recites the limitation “The method according to claim 1, wherein from the torque value applied by the driver” in line 1-2 and is suggested to instead read “The method according to claim 1, wherein the torque value applied by the driver”. Appropriate correction is required. 

	Claim 17 recites the limitation “of said torque value applied by the driver to a, relative to the afore-mentioned target lateral state vector,” in line 20 and is suggested to instead read “of said torque value applied by the driver, relative to the afore-mentioned target lateral state vector, the target delta lateral”. Appropriate correction is required. 
	
	Additionally, claim 17 recites the limitation “using a from the addition resulting mixed control target lateral state vector” in the line 26 and is suggested to instead read “using a resulting mixed control target lateral state vector from the addition”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “measurement of at least one steering input signal with the aid of a sensor” in line 15, while “one or more sensors” are additionally recited in line 5 making it unclear if the sensors are supposed to be the same group of sensors or an additional, individual sensor. Appropriate correction is required. 

Claim 7 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 8 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 9 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 10 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 11 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 12 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 13 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Additionally, claim 13 recites the limitation “the tyre friction torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Additionally, claim 13 recites the limitation “the target steering angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 14 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Additionally, claim 14 recites the limitation “the steering system friction torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Additionally, claim 14 recites the limitation “"the target steering angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 15 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

claim 15 recites the limitation “the damping torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Additionally, claim 15 recites the limitation “"the target steering angular speed" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 16 recites the limitation "the compensation torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Additionally, claim 16 recites the limitation “the returnability torque" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Additionally, claim 16 recites the limitation “the target steering angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

	Claim 17 recites the limitation “measurement of at least one steering input signal with the aid of a sensor” in line 14, while “one or more sensors” are additionally recited in line 5 making it unclear if the sensors are supposed to be the same group of sensors or an additional, individual sensor. Appropriate correction is required. 

	Additionally claim limitations “in a relative vehicle position calculation function or means”, “a driver torque calculation function or means”, “a target relative vehicle state calculation means or function” in claims 1 and 17 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each limitation uses the term “means” as a generic placeholder but additionally recites that it could be a “function” meaning there is some structure that would be carrying out the listed operations without making that structure clear.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.


Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 10, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thrun et al. (US Pre-Granted Publication No. US 2009/0299573 A1 hereinafter “Thrun”).

	Regarding claim 1 Thrun discloses:

	A method for controlling vehicle lane holding for a vehicle comprising an electric power assisted steering by means of a steering system with a steering assistance actuator (Thrun [0046] wherein an electric motor assists steering similar to applicant’s specification (page 4 lines 26-30) and one or more controllable vehicle state actuators (Thrun [0042] wherein the vehicle is able to control steering, speed, and lights when required) and comprising an on-board vision system, incorporating the steps of: (Thrun [0010] wherein the vehicle comprises cameras, lasers, and/or radar for visioning) - measurement, with the aid of the on-board vision system, using one or more sensors of at least one vehicle position input signal representing one or more vehicle states, (Thrun [0010] wherein the sensors help identify the road to follow i.e. the vehicle state is determined from sensors, see also [0048]) - determination, in a relative vehicle position calculation function or means, from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of a lane curvature (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and/or a lane curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory including on curves, see also fig. 3) - calculation, in the relative vehicle position calculation function or means, of a target lateral state vector consisting of one or more of the following target values; a target yaw and/or lateral vehicle state (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and a derivative of said target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) - measurement of at least one steering input signal with the aid of a sensor, (Thrun [0045] wherein the human steering input and the measured and targeted lateral offset are determined) - determination in a driver torque calculation function or means, from said one or more measured steering input signals, of a torque value applied by the driver via a steering wheel, (Thrun [0045] wherein the driver steering torque is sensed) 
wherein method further comprises the steps of: - transformation, in a target relative vehicle state calculation means or function, of said torque value applied by the driver to a, relative to the afore-mentioned target lateral state vector, target delta lateral state vector, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) consisting of one or more of the following target delta values; a target delta yaw and/or lateral vehicle state (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and a derivative of said target delta yaw (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) - adding said target lateral state vector and said target delta lateral state vector together, (Thrun [0046] wherein the vehicle adds a trim or steering direction in order to ensure the target direction vector and the actual offset direction vector are maintained) - using a from the addition (460) resulting mixed control target lateral state vector as reference signal to one or more controllers for the control of the one or more vehicle state actuators.  (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust 

	Regarding claim 2 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein: - the target lateral state vector at least comprises a target yaw and/or lateral vehicle state, (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and that said target yaw and/or lateral vehicle state is a target curvature, (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and in that - the target delta lateral state vector at least comprises a target delta yaw and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and that said target delta yaw and/or lateral vehicle state is a target delta curvature.  (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system during curves see also fig. 3).

	Regarding claim 3 Thrun discloses all of the limitations of claim 2 and further discloses:

	The method according to claim 2, wherein: - the target lateral state vector (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) further comprises a derivative of the target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle  and that said derivative of the target yaw and/or lateral vehicle state is a target curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and in that - the target delta lateral state vector further comprises a derivative of the target delta yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and that said derivative of the target delta yaw and/or lateral vehicle state is a target delta curvature derivative. (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error).

	Regarding claim 10 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein the compensation torque at least comprises the steering system friction torque, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and in that the steering system friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, (Thrun [0045] wherein the steering torque is sensed by the vehicle system, or the steering position is sensed by sensors) is compensated by subtracting the target yaw and/or lateral vehicle state from the sensed or estimated yaw and/or lateral vehicle state to a new yaw and/or lateral vehicle state and then to use this new yaw and/or lateral vehicle state (instead of the sensed or estimated yaw and/or lateral vehicle state) as input to the steering system friction torque.  (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])).

	Regarding claim 14 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein the compensation torque at least comprises the steering system friction torque, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and in that the steering system friction torque, which is a function of a sensed or estimated steering angle, (Thrun [0035] [0058] wherein the steering angle is measured) is compensated by subtracting the target steering angle from the sensed or estimated steering angle to a new steering angle and then to use this new steering angle (instead of the sensed or estimated steering angle) as input to the steering system friction torque.  (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])).

	Regarding claim 17 Thrun discloses:

	A system for controlling vehicle lane holding for a vehicle comprising an electric power assisted steering by means of a steering system with a steering assistance actuator (Thrun [0046] wherein an electric motor assists steering similar to applicant’s specification (page 4 lines 26-30) and one or more controllable vehicle state actuators and comprising an (Thrun [0042] wherein the vehicle is able to control steering, speed, and lights when required) on-board vision system, comprising-means the steps of: (Thrun [0010] wherein the vehicle comprises cameras, lasers, and/or radar for visioning) - measurement, with the aid of the on-board vision system, using one or more sensors of at least one vehicle position input signal representing one or more vehicle states, (Thrun [0010] wherein the sensors help identify the road to follow i.e. the vehicle state is determined from sensors, see also [0048]) - a relative vehicle position calculation function or means adapted for determination, from said one or more measured vehicle position input signals of a relative vehicle lane position in the form of a lane curvature (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and/or a lane curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory including on curves, see also fig. 3) - and for calculation, of a target lateral state vector consisting of one or more of the following target values; a target yaw and/or lateral vehicle state (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and a derivative of said target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes - means for measurement of at least one steering input signal with the aid of a sensor, (Thrun [0045] wherein the human steering input and the measured and targeted lateral offset are determined)  - driver torque calculation function or means for, from said one or more measured steering input signals, determination of a torque value applied by the driver via a steering wheel, (Thrun [0045] wherein the driver steering torque is sensed) wherein it further comprises - a target relative vehicle state calculation means or function for transformation of said torque value applied by the driver to a, relative to the afore-mentioned target lateral state vector, target delta lateral state vector, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) consisting of one or more of the following target delta values; a target delta yaw and/or lateral vehicle state (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and a derivative of said target delta yaw (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) - addition means for adding said target lateral state vector and said target delta lateral state vector together, (Thrun [0046] wherein the vehicle adds a trim or steering direction in order to ensure the target direction vector and the actual offset direction vector are maintained) - vehicle state control means using a from the addition resulting mixed control target lateral state vector as reference signal to one or more controllers for the controlling of the one or more vehicle state actuators. (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, 

	Regarding claim 18 Thrun discloses all of the limitations of claim 17 and further discloses:

	The  system according to claim 17, wherein (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) and that said target yaw and/or lateral vehicle state is a target curvature, (Thrun [0021] [0035] fig. 3 wherein the vehicle determines a lane position and error during a curve to correct and stay on path) and - the target delta lateral state vector at least comprises a target delta yaw and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and that said target delta yaw and/or lateral vehicle state is a target delta curvature. (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system during curves see also fig. 3).

	Regarding claim 19 Thurn discloses all of the limitations of claim 18 and further discloses:

	The system according to claim 18, wherein: - the target lateral state vector (Thrun [0049] wherein the vehicle deviates from a target lane laterally i.e. from a targeted vehicle lateral state correction occurs) further comprises a derivative of the target yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve  and that said derivative of the target yaw and/or lateral vehicle state is a target curvature derivative, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and in that - the target delta lateral state vector further comprises a derivative of the target delta yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) and that said derivative of the target delta yaw and/or lateral vehicle state is a target delta curvature derivative. (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 4-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thrun in view of Skold et al. (US Pre-Granted Publication No. US 2018/0105181 A1 hereinafter “Skold”) further in view of Tamaizumi et al. (US Pre-Granted Publication No. US 2016/0159390 .

	Regarding claim 4 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein  from the torque value applied by the driver via a steering wheel, a compensation torque comprising one or more of the following compensation torque parts: (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) … - a steering system friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) ... 

	Thrun does not appear to disclose:

	- a tyre friction torque, which is a function of a sensed or estimated yaw 
and/or lateral vehicle state, or a damping torque, which is a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, and - a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.  

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“- a tyre friction torque, which is a function of a sensed or estimated yaw 
and/or lateral vehicle state,” (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tyre friction torque of Skold with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to ensure that the vehicle remains safe and under control during normal driving operation (Skold [0004]). 

	Additionally, Thrun and Skold do not appear to disclose:

	
	a damping torque, which is a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, and - a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.  

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“a damping torque, (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque) which is a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, and” (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque)



	Additionally, Thrun in view of Skold further in view of Tsuchiya do not appear to disclose:

	- a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.  

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“- a returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is/are subtracted.” (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the returning torque of Tamaizumi with the vehicle system of Thrun and Skold and Tsuchiya because one of ordinary skill would have been motivated to make this modification in order to allow for the steering wheel to return to a neutral position making it easy 

	Regarding claim 5 the combination of Thrun, Skold, Tsuchiya, and Tamaizumi discloses all of the limitations of claim 4 but Thrun does not appear to further disclose: 

	The method according to claim 4, wherein the compensation torque at least comprises the tyre friction torque, and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the tyre friction torque of the compensation torque part is a sensed or estimated steering angle.  

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“The method according to claim 4, wherein the compensation torque at least comprises the tyre friction torque, (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque) and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the tyre friction torque of the compensation torque part is a sensed or estimated steering angle.”  (Skold [0020] wherein the steering angle of the wheel is used in the friction estimate).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tyre friction torque of Skold with the vehicle system of Thrun and Tsuchiya and Tamaizumi because one of ordinary skill would have been motivated to make this 

	Regarding claim 6 the combination of Thrun, Skold, Tsuchiya, and Tamaizumi discloses all of the limitations of claim 4 and Thrun further discloses:

	The method according to claim 4, wherein the compensation torque at least comprises the steering system friction torque, (Thrun [0045] wherein the change lateral state torque input from the driver is accepted and maintained by the steering assist system) and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the steering system friction torque of the compensation torque part is a sensed or estimated steering angle. (Thrun [0045] wherein the steering torque is sensed by the vehicle system, or the steering position/angle is sensed by sensors).   

	Regarding claim 7 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, wherein … and in that the derivative of the sensed or estimated yaw and/or lateral vehicle state (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) …

	Thrun does not appear to disclose:

	wherein the compensation torque at least comprises the damping torque, or for the input to the damping torque of the compensation torque part is a sensed or estimated steering angular speed.

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“wherein the compensation torque at least comprises the damping torque, (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque) and “for the input to the damping torque of the compensation torque part is a sensed or estimated steering angular speed.” (Tsuchiya [0038] wherein the damping torque is based on steering angle speed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque of Tsuchiya with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to assist in the lane centering of a vehicle while not causing discomfort to the user and no deteriorated steering feel such as when the driver experiences too light or too heavy steering control (Tsuchiya [0006-0007]).

	Regarding claim 8 Thrun discloses all of the limitations of claim 1 but does not appear to further disclose:

wherein the compensation torque at least comprises the returnability torque, and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the returnability torque of the compensation torque part is a sensed or estimated steering angle.  

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“wherein the compensation torque at least comprises the returnability torque, (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center) and in that the sensed or estimated yaw and/or lateral vehicle state for the input to the returnability torque of the compensation torque part is a sensed or estimated steering angle.”  (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center, based on a sensed steering angle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the returning torque of Tamaizumi with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to allow for the steering wheel to return to a neutral position making it easy for the user to identify the direction of the wheels and intuitively control the vehicle during driving assistance without adding unintended assist torque (Tamaizumi [0066] [0007]).

	Regarding claim 9 Thrun discloses all of the limitations of claim 1 and further discloses:

The method according to claim 1, … by subtracting the target yaw and/or lateral vehicle state from the sensed or estimated yaw and/or lateral vehicle state to a new yaw and/or lateral vehicle state and then to use this new yaw and/or lateral vehicle state (instead of the sensed or estimated yaw and/or lateral vehicle state) (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])) … 

	Thrun does not appear to disclose:

	wherein the compensation torque at least comprises the tyre friction torque, and in that the tyre friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, is compensated or as input to the tyre friction torque.

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“wherein the compensation torque at least comprises the tyre friction torque, (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque) and in that the tyre friction torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, (Skold [0020] wherein the steering angle of the wheel is used in the friction estimate) is compensated” and “as input to the tyre friction torque.” (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tyre friction torque of Skold with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to ensure that the vehicle remains safe and under control during normal driving operation (Skold [0004]).

	Regarding claim 11 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, … a function of a derivative of a sensed or estimated yaw and/or lateral vehicle state, (Thrun [0049] wherein PID controllers using derivatives of the lateral offset to adjust the vehicle trajectory, wherein error rate of the PID utilizes a desired target lateral state following the curve (target derivative for error) to determine the actual error) … by subtracting the derivative of the target yaw and/or lateral vehicle state from the derivative of the sensed or estimated yaw and/or lateral vehicle state to a new derivative of a yaw and/or lateral vehicle state and then to use this new derivative of a yaw and/or lateral vehicle state (instead of the derivative of the sensed or estimated yaw and/or lateral vehicle state) as input to the damping torque. (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])).

	Thrun does not appear to disclose:

	wherein the compensation torque at least comprises the damping torque, or is compensated 

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“wherein the compensation torque at least comprises the damping torque,” and “is compensated” (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque of Tsuchiya with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to assist in the lane centering of a vehicle while not causing discomfort to the user and no deteriorated steering feel such as when the driver experiences too light or too heavy steering control (Tsuchiya [0006-0007]).

	Regarding claim 12 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1, … ) is compensated by subtracting the target yaw and/or lateral vehicle state from the sensed or estimated yaw and/or lateral vehicle state to a new yaw and/or lateral vehicle state and then to use this new yaw and/or lateral vehicle state (instead of the sensed or estimated yaw and/or lateral vehicle state) as input (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059]))

	Thrun does not appear to disclose:

	wherein the compensation torque at least comprises the returnability torque, and in that the returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state, or to the returnability torque. 

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“wherein the compensation torque at least comprises the returnability torque, (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center) and in that the returnability torque, which is a function of a sensed or estimated yaw and/or lateral vehicle state,” and “to the returnability torque” (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center).



	Regarding claim 13 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according to claim 1… subtracting the target steering angle from the sensed or estimated steering angle to a new steering angle and then to use this new steering angle (instead of the sensed or estimated steering angle) (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target state and determines a current direction or torque to compute an error rate i.e. the senses state and then trims the tires to ensure the vehicle goes back to the target state, wherein the office interprets the act of trimming the tire angle as subtracting the target state from the sensed state (see [0022] and [0059])) … 

	Thrun does not appear to disclose:

	wherein the compensation torque at least comprises the tyre friction torque, and in that the tyre friction torque, which is a function of a sensed or estimated steering angle, is compensated by and as input to the tyre friction torque. 

	However, in the same field of endeavor of vehicle controls Skold discloses:

	“wherein the compensation torque at least comprises the tyre friction torque, (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque) and in that the tyre friction torque, which is a function of a sensed or estimated steering angle, (Skold [0020] wherein the steering angle of the wheel is used in the friction estimate) is compensated by” (Skold [0020] wherein the first and second wheel torques are used to compensate for appropriate torque required) and “as input to the tyre friction torque.  (Skold [0020] wherein the tire friction between a vehicle and road surface is estimated, including inputs regarding steering/yaw torque, and drive torque).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the tyre friction torque of Skold with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to ensure that the vehicle remains safe and under control during normal driving operation (Skold [0004]).
	
	Regarding claim 16 Thrun discloses all of the limitations of claim 1 and further discloses:

	The method according claim 1, … by subtracting the target steering angle from the sensed or estimated steering angle to a new steering angle and then to use this new steering angle (instead of the sensed or estimated steering angle) as input (Thrun [0031-0034] wherein the vehicle takes a set driver steering torque or steering direction for a given roadway i.e. a target 

	Thrun does not appear to disclose:

	wherein the compensation torque at least comprises the returnability torque, and in that the returnability torque, which is a function of a sensed or estimated steering angle, is compensated and to the returnability torque.  

	However, in the same field of endeavor of vehicle controls Tamaizumi discloses:

	“wherein the compensation torque at least comprises the returnability torque, (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center) and in that the returnability torque, which is a function of a sensed or estimated steering angle, is compensated” (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center, based on a sensed steering angle) and “to the returnability torque.”  (Tamaizumi [0066] wherein the vehicle has a steering return controller to return the steering wheel back to center). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the returning torque of Tamaizumi with the vehicle system of Thrun because 

	Claim 15 is rejected under Thrun as applied to claim 1 above, further in view of Tsuchiya and Shimizu et al. (US Patent No. US 5,596,252 hereinafter “Shimizu”)

	Regarding claim 15 Thrun discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the compensation torque at least comprises the damping torque,  
and in that the damping torque, which is a function of a sensed or estimated steering angular speed, is compensated by subtracting the target steering angular speed from the sensed or estimated steering angular speed to a new steering angular speed and then to use this new steering angular speed (instead of the sensed or estimated steering angular speed) as input to the damping torque. 

	However, in the same field of endeavor of vehicle controls Tsuchiya discloses:

	“wherein the compensation torque at least comprises the damping torque, (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque) 
and in that the damping torque, which is a function of a sensed or estimated steering angular speed, … (Tsuchiya [0038] wherein the damping torque is based on steering angle speed) as input to the damping torque.”  (Tsuchiya [0038] wherein the compensation torque includes a dampening torque with a derivative of the steering torque i.e. steering torque). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque of Tsuchiya with the vehicle system of Thrun because one of ordinary skill would have been motivated to make this modification in order to assist in the lane centering of a vehicle while not causing discomfort to the user and no deteriorated steering feel such as when the driver experiences too light or too heavy steering control (Tsuchiya [0006-0007]).

	Additionally, Thrun and Tsuchiya do not appear to disclose:

	compensated by subtracting the target steering angular speed from the sensed or estimated steering angular speed to a new steering angular speed and then to use this new steering angular speed (instead of the sensed or estimated steering angular speed)

	However, in the same field of endeavor of vehicle controls Shimizu discloses:

	“compensated by subtracting the target steering angular speed from the sensed or estimated steering angular speed to a new steering angular speed and then to use this new steering angular speed (instead of the sensed or estimated steering angular speed)” (Shimizu 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the damping torque based on steering angular speed of Shimizu with the vehicle system of Thrun and Tsuchiya because one of ordinary skill would have been motivated to make this modification in order to provide a vehicle system that exhibits stable and comfortable driving characteristics in a steering system at various speeds, in a cost effective and small package that allows for higher levels of control when at speeds or when needing to make drastic maneuvers during emergency situations (Shimizu col. 2 lines 11-62).

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0019417 A1 discloses a wheel grip/friction estimation apparatus to determine a compensation torque based on the steering wheel turning
US 2015/015828 A2 discloses a collision avoidance system that acts through assisting the driver with steering torque commands based on the optimal torque and minimal path error 
US 2019/0270482 A1 discloses a means for providing a damping torque to a vehicle based on a steering speed in order to improve the stability of the vehicle


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664